The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's remarks and amendments filed December 8, 2020.  Acknowledgement is made of Applicant's amendment to independent Claim 31 further limiting the claimed method to administering the compound of Formula I in free or pharmaceutically acceptable salt form, wherein said Compound is not used in combination with another antipsychotic agent.  Acknowledgement is made of the addition of new dependent Claims 49 and 50

Priority
This application, 16/507,956, filed 07/10/2019 is a continuation of 16/443,240, filed 06/17/2019.  16/443,240 is a continuation of 16/392,409, filed 04/23/2019. 16/392,409 is a continuation of 15/918,955, filed 03/12/2018, now U.S. Patent 10,322,134.  15/918,955 is a division of 15/101,874, filed 06/03/2016, now U.S. Patent 9,956,227. 15/101,874 is a 371 (national stage entry) of PCT/US14/68443, International Filing Date: 12/03/2014.  PCT/US14/68443 claims priority from provisional applications 61/911,416, filed 12/03/2013, 61/925,607, filed 01/09/2014, 61/975,702, filed 04/04/2014 and 62/032,326, filed 08/01/2014.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2020 was filed after the mailing date of the non-Final Office Action on September 8, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Objections and Rejections


Objection to the Title
The objection to the title of the invention for not being descriptive is withdrawn in response to Applicant’s amendment to the title on page 1 of the present specification.

Claim rejections – 35 USC § 103
The rejection of Claims 31 – 34, 36 – 39, 41 – 43, 45 and 46 under 35 U.S.C. 103(a)(1) as being unpatentable over Mates et al. in US 2011/0071080 in view of Tohen et al. in Archives of General Psychiatry, 60:1079 – 1088 (2003) is rendered moot and is withdrawn in response to Applicant’s amendment to Claim 31 further limiting administering the compound of Formula I in free or pharmaceutically acceptable salt form, wherein said Compound is not used in combination with another antipsychotic agent.



Double Patenting
The rejection of Claims 31 – 34, 36 – 39, 41 – 43, 45 and 46 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 
Claims 14 – 15, 21 and 23 of US patent 9,616,061 in view of Mates et al. in US 2011/0071080 and Tohen et al. in Archives of General Psychiatry, 60:1079 – 1088 (2003) is rendered moot and is withdrawn in response to Applicant’s amendment to Claim 31 further limiting administering the compound of Formula I in free or pharmaceutically acceptable salt form, wherein said Compound is not used in combination with another antipsychotic agent.

Rejoinder
It is noted that upon the allowance of a generic claim, applicant is entitled to claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  Accordingly, method Claims 35, 40, 44, and 47 – 48, previously withdrawn in reply to the response to the election/restriction requirement filed July 21, 2020, are rejoined with the allowed product Claims 31 – 34, 36 – 39, 41 – 43 and 45 – 46.   
Because a claimed specie previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the specie election requirement as set forth in the Office action mailed on May 21, 2020 is hereby withdrawn. In view of the withdrawal of the specie election requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a method for the treatment of bipolar disorder I and/or bipolar II disorder comprising administering to a patient in need thereof an effective amount of a Compound of Formula I; in free or pharmaceutically acceptable salt form, wherein said Compound is not used in combination with another antipsychotic agent, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
As discussed in the now withdrawn rejection applied under 35 U.S.C. 103(a), Mates et al. in US 2011/0071080 is representative of the closest prior art.  Mates teaches a method for the treatment of one or more disorders involving serotonin 5-HT2A, dopamine D2 and/or serotonin reuptake transporter (SERT) pathway, said disorders comprising depression, sleep disorders, and mood disorders associated with psychosis or Parkinson's disease; psychosis such as schizophrenia associated with depression and bipolar disorder; said method comprising administering to a patient in need thereof a compound of Formula I in free or pharmaceutically acceptable salt form. Mates discloses bipolar disorder but neither teaches nor suggests a method for the treatment of bipolar I or bipolar disorder II.
.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 31 – 50 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/DENNIS HEYER/Primary Examiner, Art Unit 1628